BAZELON, Chief Judge
(dissenting).
I read the majority opinion to say that the Upland plant was not a continuation of the old Anderson facility. I disagree. But if my brethren are correct it is wholly unnecessary to reach the question of representation at the new plant.
*764We would need to decide whether Local 940 and the International should continue to represent the old employees and replacements at the new plant only if, as the Examiner found, this was a continuation situation. Without such continuation or employee consent, Local 940 and the International do not represent the workers at Upland and the question of the identity of the bargaining representative there does not arise.
Accordingly, anything the majority says about representation at Upland has no bearing on the union’s Section 8(a) (5) complaint which was based on the assumption that the Anderson unit continued. In any event the distinction drawn by the majority between Local 940 and the International for purposes of representation is untenable. Employees have the right to bargain through representatives of their own choosing.1 And the Act does not prohibit the employees from adding an additional bargaining agent provided the certified representative is not excluded.2 The fact that only the International was “the certified bargaining agent” does not exclude the Local which had jointly represented the employees for 26 years, nor does it abrogate the company’s agreement in its last contract, signed by the International and the Local, recognizing “Local Union 940 * * * and the International Union * * * as the exclusive bargaining agency for all the company’s employees.”
The Court is correct in not relying on Cooper Thermometer v. NLRB 3 to control the continuation issue, since the company here was always willing to bargain about the impact of the plant relocation as it was not in Cooper. However, I cannot agree with my brethren that the move from Anderson to Upland was the type of substantial change in the enterprise “which is accompanied by a change in employee personnel sufficient to justify a reasonable doubt concerning the continued majority. * * * ” Considering that (1) the Examiner found that “the removal of the plant from Anderson to Upland had no greater significance * * * than would have had its removal across the street,” (2) 85% of the old supervisory and clerical personnel were able to work at the new plant even though they undoubtedly faced many of the problems which the majority identifies as arising; from plant moves, and (3) because there has been no suggestion that the employees here were not the principal family wage earners, I question whether absent a violation by the employer of Section 8(a) (5) there would have been any issue of the unions’ continued status at the new Upland plant.
I would remand to the Board to reconsider the continuation issue in light of the foregoing.

. N. L. R. B. v. Jones & Laughlin Steel Corp., 301 U.S. 1, 33, 57 S.Ct. 615, 81 L.Ed. 893 (1936).


. NLRB v. Wooster Division of Borg-Warner Corp., 356 U.S. 342, 350, 78 S.Ct. 718, 2 L.Ed.2d 823 (1958).


. 376 F.2d 684 (1967).